Order entered February 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00877-CR
                                     No. 05-14-00878-CR
                                     No. 05-14-00879-CR
                                     No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                                           ORDER


       Appellate counsel filed an Anders brief in these cases and provided appellant copies of

the record. By letter dated November 5, 2014, this Court notified appellant that his pro se

response was due by January 5, 2015. On January 5, 2015, the Court granted appellant an

extension until February 4, 2015 to file the pro se response and warned that if the response was

not received by that date, the appeals would be submitted on the Anders brief alone. The Court

now has before appellant’s February 3, 2015 request for an additional thirty days to file his pro

se response. We DENY appellant’s February 3, 2015 request for an additional thirty days to file

his pro se response. The appeals will be submitted in due course.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to Reginald Pink,

TDCJ No. 1938997, McConnell Unit, 3001 South Emily Drive, Beeville, Texas 78102.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   LANA MYERS
                                                      JUSTICE